Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Upon further consideration, the previous Notice of Allowance is withdrawn in favor of new rejections set forth below. Any inconvenience to Applicant is regretted. Claims 1-20 are pending and are examined.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.   
Specification
2. 	The disclosure is objected to because the deposit information is missing. Compliance with the deposit requirements is held in abeyance until allowability is indicated.
	Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
3. 	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 11 and 13, the deposit information is missing. The metes and bounds of soybean cultivar 91080038 are unclear absent a deposit. Compliance with the deposit requirements may be held in abeyance until allowability is indicated.
	Clarification and/or correction is required.
Claim Rejections - 35 USC § 112(a)
4. 	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Since the seed is essential to the claimed invention, it must be obtainable by a reproducible method set forth in the specification or otherwise be readily available to the public. If a seed is not so obtainable or available, a deposit thereof may satisfy the requirements of 35 U.S.C. 112. The specification does not disclose a reproducible process to obtain the exact same seed in each occurrence and it is not apparent if such a seed is readily available to the public. If the deposit of the seed is made under the terms of the Budapest Treaty, then an affidavit or declaration by the Applicant, or a statement by an attorney of record over his or her signature and registration number, stating the seed have been deposited under the Budapest Treaty and that the seed will be irrevocably, and without restriction or condition, released to the public upon the issuance of a patent would satisfy the deposit requirement made herein. A minimum deposit of 625 seeds is considered sufficient in the ordinary case to assure availability through the period for which a deposit must be maintained.
If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801-1.809, Applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number showing that
(a) during the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
(b) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the enforceable life of the patent, whichever is longer;
(d) the viability of the biological material at the time of deposit will be tested (see 37 CFR 1.807); and
(e) the deposit will be replaced if it should ever become unviable.
The specification and claims must be updated to include the deposit information. Compliance with the deposit requirement may be held in abeyance until the application is otherwise in condition for an allowance.
Double Patenting
5. 	Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application Nos. 17/015,516, 17/015,529, 17/015,887, 17/015,897, 17/015,933, 17/015,969, 17/016,226, 17/016,231, 17/016,239, 17/016,241, 17/016,258, 17/016,279, 17/016,310, 17/461,399, 17/461,408, 17/461,420, 17/461,427, 17/461,439, 17/461,447, 17/461,453, 17/461,465, 17/461,473, 17/461,483, 17/461,488, 17/461,497, 17/461,506, 17/461,517, 17/707,477, 17/707,487 and 17/707,503. Although the claims in these applications recite a different cultivar name, they are not patentably distinct from cultivar 91080038 because the cultivars in these applications have the same parents, and most of the disclosed morphological and physiological characteristics are similar (+/- 10% std. dev.) or the same when compared to those of the instant cultivar. Additionally, they all contain GM_A19788, GM_A92205 and A5547-127 events for herbicide resistance, and Rps 1c and rhg 1 alleles for Phytophthora root rot resistance and soybean cyst nematode resistance, respectively. Differences between cultivar 91080038 and the cultivars in these other applications may be attributed to environmental variations, grader subjectivity, linkage drag during backcrossing, donor plant traits and statistical insignificance. Applicant admits that occasional variant traits may arise during backcrossing [0186]. Lastly, any morphological and physiological difference between 91080038 and its siblings needs to be unexpected and practically significant. See Ex Parte C (27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992)), Ex Parte McGowen (Application No. 14996093, P.T.A.B. Jun 15, 2020) and MPEP 716.02(b). Applicant does not disclose an unexpected and practically significant difference in a trait between the instant cultivar and its siblings.
As evidenced by Boehm Boehm Jr., J. (“Molecular Marker Assisted Backcross Development and Evaluation of an Environmentally Friendly, Commercially Acceptable Low Seed Phytate Soybean, Master’s Thesis, University of Tennessee-Knoxville, 2014, pp. 1-135 (U)), it is accepted in the prior art that environmental conditions and donor traits greatly impact progeny plant traits, and occasional variant traits arise when performing a backcrossing method. Boehm teaches that a high yielding soybean cultivar, 5601T, was used to develop 12 BC5 (5th generation backcross lines), which introgressed an LP (low phytate) trait from a soybean donor line (TN09-239). The 5th generation backcross progeny were expected to be 98.4% genetically similar to the recurrent parent 5601T (see page 5). The backcross progeny was grown in two locations (ETREC and Milan) in two years (2012 and 2013) (see Tables 5.4 and 5.5 on pages 132-133). 
When reviewing Tables 5.4 and 5.5 of Boehm, a person having the ordinary skill in the art would see that when introgressing traits into soybean cultivars via backcrossing, it is expected that the backcrossing steps would cause the resultant backcross progeny to differ from the recurrent parent in many traits to some degree, even during five backcrosses, which conserves 98.4% of the genetic DNA. Note that in the instant case Applicant’s differences seem less substantial, even though there were only two backcrosses. 
Specifically, when looking at Tables 5.4 and 5.5 of Boehm, the backcross progeny can differ substantially from the parents even when taken to the 5th generation. In Table 5.4, the backcross progeny has a large distribution of yield, lodging, and height when compared to the recurrent parent. Additionally, the backcross progeny differs only slightly from the recurrent parent for maturity, protein, and oil content. For yield, lodging, and height the differences were greater than 15%. For maturity, protein, and oil content, they were under 5%.
In Table 5.4, when comparing the traits for the same varieties in different locations (ETREC vs. Milan) in the same year, there is substantial variability in all metrics likely due to environmental impacts. In Tables 5.4 and 5.5 when comparing the yield, maturity, lodging, height, protein, and oil content, there are substantial differences from 2012 and 2013 data. Likely these are due to environmental impacts. 
Accordingly, when looking at Tables 5.4 and 5.5 of Boehm, the backcross soybean progeny can differ substantially from the parents in agronomic traits even when taken to the 5th generation. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
6. 	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent Nos.11,234,405, 11,259,495 and 11,206797. Although the claims at issue are not identical, they are not patentably distinct from each other for the same reasons set forth in the provisional double patenting rejections above.
Claim Rejections - 35 USC § 103
7. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9. 	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Eby, W. (US 9591827 (Applicant’s IDS)) in view of de Beuckeleer, M. (US 8017756 (Applicant’s IDS)) and as evidenced by Boehm Jr., J. (“Molecular Marker Assisted Backcross Development and Evaluation of an Environmentally Friendly, Commercially Acceptable Low Seed Phytate Soybean, Master’s Thesis, University of Tennessee-Knoxville, 2014, pp. 1-135 (U)).
The claims are drawn to soybean cultivar 91241408, methods of using said cultivar, and products and plants produced from said cultivar.
Prior art Eby teaches soybean cultivar 11KA71163-56-06, also known as 57160653 (column 6, lines 43-44). Like the instant soybean, 11KA71163-56- 06 has the same or similar (+/- 10% std. dev.) seed coat color, seed coat luster, cotyledon color, leaflet shape, growth habit, flower color, hilum color, pubescence color, pod wall color, maturity group, relative maturity, seed size, seed % protein, seed % oil (Table 1). The soybean of the prior art also has the same GM_A19788 event for glyphosate herbicide resistance, GM_A92205 event for dicamba herbicide resistance, Rps 1c Phytophthora root rot resistance allele and rhg 1 soybean cyst nematode resistance allele as cultivar 91080038 (col. 7, lns. 8-19). 
Prior art Eby further teaches cells, tissue culture of the plant (claims 3-4), methods of crossing the soybean with itself or another soybean plant, including a series of crosses to produce a soybean plant derived from the original line (claims 5-6), F1 progeny seeds (claim 7), introducing transgenes into the plant, including those conferring male sterility, herbicide resistance, insect or pest resistance, disease resistance, modified fatty acid metabolism, abiotic stress tolerance, or modified carbohydrate metabolism, and plants thereby produced (claims 8-10), a method of introducing a single locus conversion into the plant, including one conferring male sterility, herbicide resistance, insect or pest resistance, disease resistance, modified fatty acid metabolism, abiotic stress tolerance, or modified carbohydrate metabolism, and plants thereby produced (claims 11-13), a method of using the plant to produce a different inbred soybean plant (claims 14-17), a method of mutagenizing the plant (claim 17), and methods of producing commodity products, including protein isolates, protein concentrate, hulls, meal, flour and oil (claims 18-19).
Prior art Eby also teaches that backcross conversions of soybean cultivar 57160653 can comprise the desired trait of herbicide resistance (columns 25-26, “Backcross Conversions of Soybean Cultivar 57160653”) and that genes that confer resistance to an herbicide can include the phosphinothricin acetyl transferase gene for resistance to glufosinate herbicide (col. 16, ln. 33; col. 8, ln. 39).
Prior art Eby does not teach 11KA71163-56-06 with the A5547-127 event, the 7.4 lodging score and the 84cm plant height.
De Beuckeleer teaches soybean plants with the A5547-127 event (also known as EE-GM2 or LL55), which confers glufosinate herbicide tolerance via phosphinothricin acetyl transferase gene expression without otherwise compromising agronomic performance (column 25, lines 1-2 and 21-23; column 26, lines 34-42).
Before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to introduce the A5547-127 event into cultivar 11KA71163-56-06 of prior art Eby by backcrossing for the purpose of adding resistance to glufosinate herbicide to said cultivar and allow a plant to survive in a field sprayed with glufosinate, in addition to glyphosate and/or dicamba, to control weeds. As stated above, prior art Eby suggests introducing glufosinate resistance into the plant, and the A5547-127 event is one way to achieve that, with the advantage that said event does not otherwise compromise agronomic performance.
The difference in their plant lodging scores and plant heights is merely a difference in degree and not in kind, and would be expected by one of ordinary skill in the art introgressing one trait from one plant into another. Moreover, these differences may be due to environmental variations, grader subjectivity, occasional variant traits brought in during backcrossing (linkage drag), donor plant traits, and differences expected within the error bars of the reported cultivar values (statistical insignificance). Furthermore, any morphological and physiological difference between cultivar 91080038 and other cultivars needs to be unexpected and practically significant. See Ex Parte C (27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992)), Ex Parte McGowen (Application No. 14996093, P.T.A.B. Jun 15, 2020) and MPEP 716.02(b). 
As evidenced by Boehm, it is accepted in the prior art that environmental conditions and donor traits greatly impact progeny plant traits, and occasional variant traits arise when performing a backcrossing method. Boehm teaches that a high yielding soybean cultivar, 5601T, was used to develop 12 BC5 (5th generation backcross lines), which introgressed an LP (low phytate) trait from a soybean donor line (TN09-239). The 5th generation backcross progeny were expected to be 98.4% genetically similar to the recurrent parent 5601T (see page 5). The backcross progeny was grown in two locations (ETREC and Milan) in two years (2012 and 2013) (see Tables 5.4 and 5.5 on pages 132-133). 
When reviewing Tables 5.4 and 5.5 of Boehm, a person having the ordinary skill in the art would see that when introgressing traits into soybean cultivars via backcrossing, it is expected that the backcrossing steps would cause the resultant backcross progeny to differ from the recurrent parent in many traits to some degree, even during five backcrosses, which conserves 98.4% of the genetic DNA. Note that in the instant case Applicant’s differences seem less substantial, even though there were only two backcrosses. 
Specifically, when looking at Tables 5.4 and 5.5 of Boehm, the backcross progeny can differ substantially from the parents even when taken to the 5th generation. In Table 5.4, the backcross progeny has a large distribution of yield, lodging, and height when compared to the recurrent parent. Additionally, the backcross progeny differs only slightly from the recurrent parent for maturity, protein, and oil content. For yield, lodging, and height the differences were greater than 15%. For maturity, protein, and oil content, they were under 5%.
In Table 5.4, when comparing the traits for the same varieties in different locations (ETREC vs. Milan) in the same year, there is substantial variability in all metrics likely due to environmental impacts. In Tables 5.4 and 5.5 when comparing the yield, maturity, lodging, height, protein, and oil content, there are substantial differences from 2012 and 2013 data. Likely these are due to environmental impacts. 
Accordingly, when looking at Tables 5.4 and 5.5 of Boehm, the backcross soybean progeny can differ substantially from the parents in agronomic traits even when taken to the 5th generation. 
One of ordinary skill in the art would have introduced transgenes and single locus conversions into the plant, including those conferring male sterility, herbicide resistance, insect or pest resistance, disease resistance, modified fatty acid metabolism, abiotic stress tolerance, or modified carbohydrate metabolism, as taught by prior art Eby. One of ordinary skill in the art would have been motivated to do so because would introduce further desired traits, such as insect resistance to allow the plants to grown in areas with insect pests.
One of ordinary skill in the art would have crossed the resulting soybean with itself or another soybean plant, including a series of crosses to produce a soybean plant derived from the original line, including F1 progeny seeds and plants, as taught by prior art Eby. One of ordinary skill in the art would have been motivated to do so because this would allow one to introduce 11KA71163-56-06’s traits into other, new soybean lines.
One of ordinary skill in the art would have mutagenized the resulting soybean, as taught by prior art Eby. One of ordinary skill in the art would have been motivated to do so because this would allow one to introduce new traits into 11KA71163-56-06.
One of ordinary skill in the art would have produced commodity products, including protein isolates, protein concentrate, hulls, meal, flour and oil from the soybean, as taught by prior art Eby. One of ordinary skill in the art would have been motivated to do so because these are the economically important products from soybeans and ones of the main reason farmers grow soybean.
Accordingly, the claimed invention is prima facie obvious in view of the prior art.
Conclusion
10. 	No claim is allowed. 
11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG T BUI whose telephone number is (571)272-0793. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PHUONG T BUI/Primary Examiner, Art Unit 1663                                                                                                                                                                                                        

/Amjad Abraham/           Supervisory Patent Examiner, Art Unit 1663


/GARY JONES/           Director, Technology Center 1600